341 S.W.3d 890 (2011)
Uvone M. WARD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95466.
Missouri Court of Appeals, Eastern District, Division Five.
May 31, 2011.
Kim C. Freter, Clayton, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Uvone Ward (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief. Movant claims that the motion court erred in denying without an evidentiary hearing his claims that his trial counsel was ineffective in: (1) failing to investigate and call a witness; (2) failing to adequately prepare Movant to testify on his own behalf; (3) failing to object to the improper joinder of defendants and request a severance of defendants prior to trial; (4) continuing to question a State's witness after the count relating to that witness had been dismissed; and (5) failing to object to the prosecutor's comments in closing argument. Movant also claims that appellate counsel was ineffective in failing to appeal the issue of the prosecutor's allegedly improper vouching during closing argument.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).